Annual Report on Form 10-K Great Northern Iron Ore Properties December 31, 2009 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File Number 1-701 GREAT NORTHERN IRON ORE PROPERTIES (Exact name of registrant as specified in its charter) Minnesota 41-0788355 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) W-1290 First National Bank Building 332 Minnesota Street Saint Paul, Minnesota 55101-1361 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code 651 / 224-2385 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Trustees Certificates of Beneficial Interest New York Stock Exchange Securities registered pursuant to Section 12(g) of the Exchange ActNone Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act).
